DETAILED ACTION
	In Reply filed on 01/14/2022, claims 1, 4-5, 9, and 11-17 are pending. Claim 1 is currently amended. Claims 2-3, 6-8, and 10 are canceled, and no claim is newly added. Claims 1, 4-5, 9, and 11-17 are considered in the current Office Action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 17 recites a film prepared by the preparation process of claim 1. The claim would be considered as a product-by-process claim and will not be limited to the recited steps of claim 1 but only to the structure implied by the steps (see MPEP 2113). 	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, Ju (US 20180186936 A1) in view of Boyle (US 20070085234 A1), Yasuhisa (JPH 09227697 A), and Song (KR 20170076171 A) teaches all the claimed limitations (pages 5-11 of the OA mailed on 10/14/2021) but does not specifically teach that the polymer solution is carried out vacuum degassing after the polymer solution is transferred to the tank for 30 minutes to 3 hours at an internal temperature of the tank of from -20 °C to 20 °C, and the internal pressure of the tank reaches to 0.1 to 0.7 bar.
a degassing step (pages 9-10 of the OA mailed on 10/14/2021), and (2) a polyamic acid solution capable of forming a polymer gel by a three-dimensional crosslinking reaction is stored at a temperature of -10 °C. or lower in an inert gas atmosphere (pages 8-9 of the OA mailed on 10/14/2021), modified Ju does not specifically teach the specific time, the final internal pressure, and the temperature of degassing. 
	The poly(amide-imide) film is formed from a polymer solution including a polyamic acid solution vial a later thermal treatment (claim 1). The polyamic acid of the polymer solution can undergo (unintended earlier) change to polyimide during the degassing if a byproduct of water (H2O) is excessively removed. As a result, the poly(amide-imide) film, made after a longer degassing time of the polymer solution than the time as recited in claim 1, presents inferior physical properties in modulus, elongation, and tensile strength (Instant Specification: ¶ [0160]-¶ [0171], TABLE 2, Ex. 1 and 2 vs. Ex. 5, as published in US 20190202990 A1). Thus, the recited degassing condition results in unexpected improvement in the physical properties of the poly(amide-imide) film.  
Therefore, modified Ju does not teach or suggest the recited limitation, and claim 1 is allowed. Claims 4-5, 9, and 11-17 are allowed as being dependent from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744